Citation Nr: 1300242	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  05-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to November 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  This matter has been previously remanded by the Board, most recently in October 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a left knee disability as a result of his service-connected left foot or right knee disability.

The Veteran was afforded with a VA examination of his left knee in February 2011, pursuant to the Board's remand issued in January 2011.  In the Veteran's February 2011 VA examination, the examiner diagnosed the Veteran with minimal degenerative joint disease of the left knee, but did not address the possibility of aggravation of a left knee condition by the service-connected left foot or right knee condition.

In an October 2011 remand, the Board determined that remand for a supplemental opinion was required to obtain an opinion on whether the Veteran's left knee disability was aggravated by the service-connected left foot or right knee disability.

Pursuant to the Board's October 2011 remand instructions, the examiner who conducted the February 2011 VA examination provided an addendum in December 2011.  The examiner noted that he had previously opined that the Veteran's left knee condition was less likely than not related to his military service or connected to his service-connected right left foot or right knee condition.  However, the examiner determined that he was unable to determine without resorting to mere speculation as to whether the Veteran's left knee disability was caused by or aggravated by any of the other service-connected disabilities.  No further rationale for the examiner's opinion was provided in his report.  

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the examiner who conducted the February 2011 VA examination and December 2011 addendum has determined that he is unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion on the Veteran's left knee disability was caused by or aggravated by any of the other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with a VA examiner other than the one that conducted the February 2011 examination to determine the current nature and the etiology of any left knee disability.  

The examiner should address the following: 

a) Is it at least as likely as not that the Veteran's current left knee disability (to include degenerative changes in the left knee found during the 2008 examination and/or minimal degenerative joint disease found during the 2011 examination) was caused by any of the Veteran's service-connected disabilities?

b) Is it at least as likely as not that the Veteran's current left knee disability (to include degenerative changes in the left knee found during the 2008 examination and/or minimal degenerative joint disease found during the 2011 examination) was aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities? 

c) If it is determined that a left knee disability was not caused, but was aggravated by, a service-connected disability, the examiner should identify the baseline level of severity of left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the back disability is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  A detailed rationale for all opinions expressed should be provided.  If no etiological opinion may be provided without resorting to speculation, please provide a thorough explanation for why such an opinion could not be obtained.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


